                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON


TWIST AERO, LLC,                              :
                                              :      Case No. 3:19-cv-00337
           Plaintiff,                         :
                                              :      District Judge Thomas M. Rose
vs.                                           :      Magistrate Judge Sharon L. Ovington
                                              :
B_GSE GROUP, LLC,                             :      DECISION AND ENTRY
                                              :
           Defendant.                         :


           The Court has reviewed the Report and Recommendations of United States

Magistrate Judge Sharon L. Ovington (ECF. No. 38), to whom this case was originally

referred pursuant to 28 U.S.C. § 636(b), and noting that no objections have been filed

thereto and that the time for filing such objections under Fed. R. Civ. P. 72(b) has expired,

hereby ADOPTS said Report and Recommendations.

           It is therefore ORDERED that:

      1.      The Report and Recommendations docketed on October 20, 2020 (ECF No. 38)
              is ADOPTED in full;

      2.      Defendant B_GSE Group LLC’s Alternative Motion to Transfer Venue to the
              U.S. District Court for the Western District of North Carolina (ECF No. 17) is
              GRANTED;

      3.      The Clerk of Court is directed to transfer this case to the U.S. District Court for
              the Western District of North Carolina, Charlotte Division; and

      4.      The case is terminated on the docket of this Court.

           November 10, 2020                         *s/Thomas M. Rose

                                                              Thomas M. Rose
                                                         United States District Judge


           Case 3:20-cv-00628-RJC-DSC Document 39 Filed 11/10/20 Page 1 of 1
